            Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 1 of 21



                           UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF NEW YORK

FRANK MULLINS,
                                                        Case No.
                          Plaintiff,
                                                        JURY TRIAL DEMANDED
              v.

FRANK’S INTERNATIONAL N.V.,
MICHAEL C. KEARNEY, MICHAEL E.
MCMAHON, ROBERT W. DRUMMOND, D.
KEITH MOSING, KIRKLAND D. MOSING,
MELANIE M. TRENT, ALEXANDER
VRIESENDORP, ERICH L. MOSING,
L. DON MILLER, STEVEN RUSSELL,
MELISSA COUGLE, and JOHN
SYMINGTON,

                          Defendants.


    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff Frank Mullins (“Plaintiff”), by his undersigned attorneys, for this Complaint against

Defendants, alleges upon personal knowledge with respect to himself, and upon information and belief

based upon, inter alia, the investigation of counsel, as to all other allegations herein, as follows:

                                       NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Frank’s International N.V. (“Frank’s” or

the “Company”) and the members of the Company’s board of supervisory directors and board of

managing directors (collectively referred to as the “Board” or the “Individual Defendants” and,

together with Frank’s, the “Defendants”) for their violations of Sections 14(a) and 20(a) of the

Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) and Rule 14a-9, 17

C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with the proposed merger between Frank’s

and Expro Group Holdings International Limited (“Expro”) (the “Proposed Transaction”).

       2.      On March 10, 2021, Frank’s entered into an Agreement and Plan of Merger with

Expro. Upon consummation of the Proposed Transaction, each share of Expro will be converted into
                                                    1
            Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 2 of 21



the right to receive 7.2720 shares of Frank’s common stock (the “Merger Consideration”), with Expro

and Frank’s shareholders expected to own 65% and 35%, respectively, of the outstanding common

stock of the combined company.

       3.      In order to convince the Company’s public common shareholders to vote in favor of

the Proposed Transaction, on April 26, 2021, Defendants authorized the filing of a preliminary Form

S-4 Registration Statement (dated April 23, 2021) with the SEC (the “Registration Statement”). As

described below, the Registration Statement is materially incomplete and misleading in violation of

Sections 14(a) and 20(a) of the Exchange Act. In particular, the Registration Statement contains

materially incomplete and misleading information concerning: (i) the Company’s projections, (ii) the

process that culminated in the Proposed Transaction, and (iii) the Company’s financial advisor,

Moelis & Company LLC (“Moelis”), in connection with the Proposed Transaction.

       4.      The Proposed Transaction is expected to close in the third quarter of 2021 and the

special meeting of Frank’s shareholders to vote on the Proposed Transaction will soon be scheduled

(the “Shareholder Vote”). Therefore, it is imperative that the material information omitted from the

Registration Statement be disclosed prior to the Shareholder Vote, so Frank’s shareholders can

properly exercise their corporate voting rights.

       5.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9. Plaintiff

seeks to enjoin Defendants from taking any steps to consummate the Proposed Transaction, unless

and until the material information discussed below is disclosed to Frank’s shareholders sufficiently in

advance of the upcoming Shareholder Vote or, in the event the Proposed Transaction is consummated,

to recover damages resulting from the Defendants’ violations of the Exchange Act.

                                   JURISDICTION AND VENUE

       6.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of


                                                   2
                Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 3 of 21



the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.

          7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the United

States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal district

court.” Id. at 1316.

          8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Frank’s common stock trades on the NYSE, which is headquartered

in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting

cases).

                                                PARTIES

          9.      Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Frank’s common stock.

          10.     Defendant Frank’s is a Netherlands limited liability company with its principal offices

located at 10260 Westheimer Rd., Houston, Texas 77042. The Company’s common stock trades on

the NYSE under the ticker symbol “FI.” Frank’s has a two-tier board structure, consisting of the

Frank’s Management Board and the Frank’s Supervisory Board. The Supervisory Board supervises


                                                     3
              Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 4 of 21



and advises the Frank’s Management Board in performing its management tasks.

        11.     Defendant Michael C. Kearney is, and has been at all relevant times, the Chairman of

Frank’s Supervisory Board and the Company’s President and Chief Executive Officer.

        12.     Defendant Michael E. McMahon is, and has been at all relevant times, the Lead

Supervisory Director.

        13.     Defendant Robert W. Drummond is, and has been at all relevant times, a Supervisory

Director of the Company.

        14.     Defendant D. Keith Mosing is, and has been at all relevant times, a Supervisory

Director of the Company.

        15.     Defendant Kirkland D. Mosing is, and has been at all relevant times, a Supervisory

Director of the Company.

        16.     Defendant Melanie M. Trent is, and has been at all relevant times, a Supervisory

Director of the Company.

        17.     Defendant Alexander Vriesendorp is, and has been at all relevant times, a Supervisory

Director of the Company.

        18.     Defendant Erich L. Mosing is, and has been at all relevant times, a Supervisory

Director of the Company.

        19.     Defendant L. Don Miller is, and has been at all relevant times, a Supervisory Director

of the Company.

        20.     Defendant Steven Russell is, and has been at all relevant times, a Managing Director

of the Company.

        21.     Defendant Melissa Cougle is, and has been at all relevant times, a Managing Director

of the Company.

        22.     Defendant John Symington is, and has been at all relevant times, a Managing Director


                                                  4
               Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 5 of 21



 of the Company.

         23.     Defendants identified in paragraphs 11 through 22 are collectively referred to herein

 as the “Board” or the “Individual Defendants,” and together with the Company, the “Defendants.”

                                  SUBSTANTIVE ALLEGATIONS

I.        Background of Frank’s and the Proposed Transaction

          24. Frank’s is a global provider of highly engineered tubular services, tubular fabrication,

and specialty well construction and well intervention solutions to the offshore and onshore oil and gas

industry. The Company was founded in 1938 by Frank Mosing. Until Frank’s August 2013 initial

public offering (the “IPO”), the Company was owned solely by members of the Mosing family.

          25. In August 2013, Frank’s became a publicly traded company using an “umbrella

partnership C corporation,” or “Up-C” structure; Frank’s sole material asset at the time was its indirect

interest in Frank’s International C.V. (“FICV”), which was taxable as a partnership for U.S. federal

income tax purposes. Mosing Holdings, LLC (“Mosing Holdings”) held the remaining interests in

FICV and matching preferred shares in Frank’s.

          26. In connection with the Company’s August 2013 IPO, Frank’s entered into a Tax

Receivable Agreement with FICV and Mosing Holdings (the “Original TRA”). The Original TRA

generally provides for the payment by Frank’s of 85% of actual reductions, if any, in payments of U.S.

federal, state, and local income or franchise tax by Frank’s in periods after the IPO as a result of (i)

the tax basis increases from Mosing Holdings’ exchange of interests in FICV and preferred shares of

Frank’s for shares of Frank’s Common Stock, (ii) any deductions of interest deemed to be paid by

Frank’s as a result of any payments made under the Original TRA, and (iii) any additional tax basis

arising from payments made under the Original TRA. Frank’s would retain the benefit of the remaining

15% of these cash tax savings.

          27. The Original TRA also provides that, upon a change of control of Frank’s, an


                                                    5
             Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 6 of 21



immediate lump-sum early termination payment is due in an amount equal to the sum of all potential

future Original TRA payments, calculated using valuation assumptions contained in the Original TRA

(the “Early Termination Payment”). By way of example, if the Early Termination Payment had been

triggered on December 31, 2020, the estimated Early Termination Payment would have been

approximately $68.0 million.

          28. In 2016, Mosing Holdings exchanged all of its interests in FICV and preferred shares

in Frank’s for common shares in Frank’s. This exchange was a taxable exchange, resulting in gain for

the Mosing family and an increased tax basis in the FICV assets for Frank’s, which increased tax basis

has the potential to reduce Frank’s future U.S. federal, state, and local income tax.

          29. As of February 17, 2021, approximately 47% of the Company’s common shares were

collectively owned by members of the Mosing family. In connection therewith, the Mosing family has

the right to recommend one director for nomination to the Supervisory Board for each 10% of the

outstanding stock that they collectively beneficially own, up to a maximum of five directors. The

remaining directors are nominated by Frank’s Supervisory Board. Three members of the Mosing

family are members of the Supervisory Board.

          30.   On March 11, 2021, Frank’s and Expro jointly announced the Proposed Transaction.

The press release provided:

                Expro and Frank’s to Combine to Create a Leading Full-Cycle Service
                                            Provider

                Compelling Combination of Global Energy Services Leaders with Highly
                                   Complementary Capabilities

               Shareholders to Benefit from Stock-for-Stock Transaction that Allows for
             Participation in Recovery Upside and Through-Cycle Resiliency due to a More
                                       Diversified Earnings Base

                    Transaction Brings Improved Profitability and Free Cash Flow,
                         with Estimated Annual Cost Synergies of $70 Million

                       Combination Facilitates Faster, Returns-Focused Growth,

                                                    6
  Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 7 of 21



        with Scope for Additional Investment in Future-Facing Technologies

Strong Pro Forma Financial Profile with No Debt, Approximately $285 Million of
                                    Cash

    Companies to Host Conference Call Today at 1:30 PM GMT / 7:30 AM CT

READING, UNITED KINGDOM and HOUSTON, TEXAS, — MARCH 11,
2021 — Expro Group, a privately-held international energy services company with
market leadership in well access and well flow optimization, and Frank’s
International (NYSE: FI), a global oil services company that provides a broad range
of highly engineered drilling and completions solutions and services, today
announced a definitive agreement under which the companies will combine in an all-
stock transaction. Upon the closing of the transaction, Expro shareholders will own
approximately 65% of the combined entity, with Frank’s shareholders owning
approximately 35%.

The combination brings together two companies with decades of market leadership,
best-in-class safety and service quality performance, exceptional talent and global
capabilities in well construction, well flow management, subsea well access, well
intervention and production services. With a broad range of complementary, highly
specialized equipment and services, the combined company will provide customers
with cost-effective, innovative solutions across the well lifecycle, driving a stable,
diverse revenue mix. The combined company will have a strong, debt-free balance
sheet, robust order backlog, more than $1 billion of pro forma annual revenue as well
as an ability to generate through-cycle free cash flow and growth.

“This transaction unites two established industry players to create a leading service
provider with an extensive portfolio of capabilities across the well lifecycle,” said
Mike Jardon, Chief Executive Officer of Expro. “Together, Expro and Frank’s will
be better positioned to support our customers around the world and navigate industry
cyclicality. This business combination also allows us to rationalize facilities and other
support costs, optimize business processes, capitalize on profitable growth
opportunities and create value for shareholders of both companies, particularly as the
environment for international projects continues to improve.”

Mr. Jardon continued, “We expect the combined company’s scale, debt-free balance
sheet and cash flow outlook will allow us to accelerate growth. This will be achieved
through an enhanced ability to deliver integrated customer solutions and increased
investments in digitalization, autonomous operations and other technologies. The
combination of Expro and Frank’s also allows us to advance our commitment to a
lower carbon future, which is underpinned by our goals to maximize efficiency and
improve our products and services to help the Company and its customers lower
emissions. Finally, this transaction will unite two of the premier teams in the industry,
and better allow us to attract, retain and develop the best workforce. We look forward
to combining the strengths of our businesses and teams and building upon both
companies’ proud track records of providing safe, reliable and cost-effective
solutions and best-in-class service quality to Expro’s and Frank’s many customers.”

                                          7
      Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 8 of 21




    “Expro and Frank’s share complementary cultures, values and competencies – all of
    which support a smooth integration for our customers and employees,” said Mike
    Kearney, Chairman, President and CEO of Frank’s. “After undertaking a thorough
    process to consider a range of strategic alternatives, we are confident that this
    transaction presents a compelling opportunity for Frank’s shareholders to benefit
    from value creation led by returns-focused growth. The combination brings scale,
    improved profitability and free cash flow and, together, we will be better positioned
    for the industry recovery, of which we are in the early stages. We are extremely proud
    of Frank’s history and the talented individuals of Frank’s who helped build and
    sustain our great company. We expect this combination to create career development
    and advancement opportunities for many of our employees as part of a more balanced
    and stronger combined organization.”

    Multiple Avenues for Value Creation

•   Broad offering that spans the well lifecycle provides through-cycle resilience and
    ability to better capture cyclical recovery upside: The combined company’s
    expanded product offerings will enable it to perform well across the oilfield cycle –
    generating strong and stable cash flow – and positioning it to capitalize on upside
    driven by a recovery. The combined company will offer a balanced portfolio of
    services and solutions that meet customer needs across well construction,
    completions, production optimization and de-commissioning, in both onshore and
    offshore markets. Its diverse revenue streams are supported by a global operating
    footprint and a blue-chip customer base. Together, Expro and Frank’s will generate
    approximately one-third of the combined company’s revenue from customers’
    production optimization efforts. At December 31, 2020, Expro’s backlog was
    approximately $1 billion.

•   Establishes well lifecycle leadership across enhanced geographic footprint,
    including key international markets: The combined company will have leading
    positions in large addressable markets across the well-lifecycle and customer spend,
    with operations in more than 50 countries and across six continents, including the
    world’s most prolific oil and gas basins. Expro’s established position in North Africa,
    the Middle East and Asia markets will provide significant opportunities to expand
    Frank’s presence in these attractive regions. Similarly, the combined company will
    leverage Frank’s strong position in drilling and completions services throughout the
    Americas to deliver integrated customer solutions.

•   Robust technology and innovation pipeline to aid sustainability goals: Both
    companies are committed to continuing their development of technologies that will
    drive enhanced sustainability and enable the combined company to capitalize on
    industry trends geared towards digitalization, automation and a lower carbon future.
    The combined company will remain committed to achieving a 50% reduction in
    carbon intensity by 2030, and net zero CO2 emissions by 2050, protecting the
    environment while providing core products and services that help make energy
    affordable for people around the world and optimize participation in the energy
    transition.
                                             8
      Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 9 of 21




    Strong Balance Sheet and Synergies Bring Significant Degree of Operational
    Flexibility and Strategic Optionality

•   Significant and achievable synergies: The combined company is targeting
    approximately $55 million of annual run-rate cost synergies to be achieved in the first
    twelve months, ramping up to $70 million of annual cost savings within 36 months.
    The companies have also identified significant growth opportunities through
    complementary customer relationships and operating footprints, earlier visibility into
    customer requirements, increased time on rig and greater exposure to the full life of
    the field.

•   Strong balance sheet and cash flow before synergies: The combined company will
    have a debt-free balance sheet and pro forma revenue and adjusted EBITDA,
    excluding identified synergies, of more than $1 billion and $107 million, respectively,
    based on the twelve months ended December 31, 2020. At closing, the combined
    company is expected to have approximately $285 million of cash. To supplement
    available liquidity, the companies expect to complete syndication of a revolving
    credit facility, which will be available for direct borrowings and letters of credit, of
    up to $250 million prior to the close of the transaction.

    Proven Leadership Team

    Upon closing of the transaction, Expro Chief Executive Officer, Mike Jardon, will
    become Chief Executive Officer of the combined company and will be a member of
    the Board of Directors. Mike Kearney, Frank’s Chairman, President and Chief
    Executive Officer, will serve as Chairman of the combined company. Quinn Fanning
    will serve as Chief Financial Officer of the combined company, and the remainder of
    the new leadership team is expected to include representatives of both companies.

    In addition to Mike Kearney and Mike Jardon, the remainder of the combined
    company’s nine-member Board of Directors will comprise five additional directors
    appointed by Expro and two additional directors appointed by Frank’s.

    The combined company will be operationally headquartered in Houston, Texas, and
    will maintain a significant operating presence in Lafayette, Louisiana, Aberdeen,
    Scotland and other key locations around the world. The principal executive office of
    the combined company will remain in the Netherlands.

    Transaction Terms

    Under the terms of the agreement, which has been unanimously approved by the
    Boards of Directors of both companies, Expro shareholders will receive a fixed
    exchange ratio of 7.272 shares of Frank’s for each share of Expro owned, subject to
    adjustment in specified circumstances. Upon the closing of the transaction, Expro
    shareholders will own approximately 65% of the merged entity, with Frank’s
    shareholders owning approximately 35%. The transaction is structured to be tax-free
    to shareholders, and is expected to close in the quarter ending September 30, 2021,
                                             9
             Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 10 of 21



         subject to approval by Frank’s and Expro shareholders and customary closing
         conditions, including required regulatory approvals. Upon closing, the combined
         company will assume the Expro Group name and be listed on the NYSE exchange
         under the symbol “XPRO”. The combined company will retain the Frank’s brand
         name for its well construction solutions.

         The Mosing family representatives on the Frank’s Board unanimously support the
         transaction. Expro shareholders representing approximately two-thirds of ownership
         have agreed to support the transaction.

(Emphasis in original).

       31.     As indicated in the press release, the combined company board of directors

  (“Combined Company Board”) will consist of nine members, including Individual Defendants

  Michael C. Kearney, D. Keith Mosing, and Robert W. Drummond, who were nominated by the

  Frank’s Supervisory Board, and Individual Defendant Michael C. Kearney will serve as Chairman

  of the Combined Company Board.

       32.     In connection with the Merger Agreement, Frank’s, FICV and Mosing Holdings

  entered into an Amended and Restated Tax Receivable Agreement (the “A&R TRA”) amends and

  restates the Original TRA. Pursuant to the A&R TRA, Frank’s, FICV, and Mosing Holdings have

  agreed, among other things, to settle the Early Termination Payment obligations that would

  otherwise be owed to Mosing Holdings under the Original TRA as a result of the Merger in

  exchange for the payment by Frank’s to Mosing Holdings of $15 million cash at the Closing and

  certain other contingent payments by Frank’s to Mosing Holdings made in the future in the event

  the Combined Company realizes cash tax savings from tax attributes covered under the Original

  TRA during the ten year period following the Closing Date in excess of $18,057,000.

II.    The Registration Statement Omits Material Information

       33.     In connection with the Proposed Transaction, Defendants filed a materially incomplete

and misleading Registration Statement with the SEC. The Individual Defendants were obligated to

carefully review the Registration Statement to ensure it did not contain any material


                                                 10
             Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 11 of 21



misrepresentations or omissions before it was filed and disseminated to the Company’s shareholders.

However, the Registration Statement misrepresents or omits material information necessary for the

Company’s shareholders to make an informed decision regarding the Proposed Transaction, in

violation of Sections 14(a) and 20(a) of the Exchange Act, and SEC Rule 14a-9.

       34.     First, the Registration Statement fails to adequately disclose the financial projections

prepared by the Company’s management for Frank’s on a stand-alone basis. Specifically, the

Registration Statement fails to disclose all of the underlying line-items used to calculate the

Company’s non-GAAP Adjusted EBITDA, including the Company’s net income/(loss) projections.

       35.     If a proxy discloses financial projections and valuation information, such projections

must be complete and accurate. The question here is not the duty to speak, but liability for not having

spoken enough. With regard to future events, uncertain figures, and other so-called soft information,

a company may choose silence or speech elaborated by the factual basis as then known – but it may

not choose half-truths. Moreover, when a company discloses non-GAAP financial measures in a

solicitation statement that were relied on by a board of directors to recommend that stockholders

exercise their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       36.     Second, the Registration Statement fails to provide sufficient information regarding

the negotiations and evaluation of the Original TRA and the A&R TRA.

       37.     As disclosed in the Registration Statement, the Original TRA and “Early Termination

Payment presented an impediment to any change of control transaction, especially given the size of


                                                  11
             Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 12 of 21



such payment relative to Frank’s recent market capitalization.” Nevertheless, it appears that, in March

2020, following the simultaneous arrival of the COVID-19 pandemic, which slashed global demand

for oil, and a supply surge instigated by a market-share fight between Saudi Arabia and Russia, both

of which delivered a one-two punch to oil and gas producers and led to a collapse in oil prices, the

Company’s management abandoned its “Bolt-on Strategy” (to acquire one or more smaller

companies) and instead focused on a large-scale transaction partner. Notably, during this time, the

Company’s share price plummeted from a close of $5.71 per share on December 16, 2019 to an

intraday low of $1.79 per share on March 11, 2020, before slightly recovering and closing at $2.09

per share on May 5, 2020.

       38.     Thereafter, on May 6, 2020, the Company authorized management and Moelis to

contact four-potential merger partners, including Expro. Shortly thereafter, on June 3, 2020, Frank’s

entered into a confidentiality agreement with Expro and the parties began their respective due

diligence.

       39.     Meanwhile, beginning on May 13, 2020, Individual Defendant Keith Mosing began

selling significant amounts of shares on the open market:




       40.     Then, on October 22, 2020, Expro delivered an indication of interest for a stock-for-

                                                  12
             Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 13 of 21



stock transaction with Frank’s wherein Expro shareholders would own 69% of the Combined

Company and Frank’s shareholders would own 31% of the Combined Company, assuming no

payments were made to Mosing Holdings under the Original TRA. Apparently, “[i]n prior

conversations, Expro’s advisors had communicated that the equity split should be adjusted in favor

of Expro by 0.1% for every $3 million paid to Mosing Holdings in settlement of the TRA obligations.”

       41.     However, the Registration Statement fails to disclose any information regarding the

timing and nature of those “prior conversations,” including, but not limited to, whether any member

of the Mosing family was involved in those conversations and discussions. This information is

material for Frank’s shareholders to determine the propriety of the process that culminated in the

Proposed Transaction, particularly considering the inherent conflicts of interest for the Mosing family

members on the Supervisory Board (which supervises the Management Board). Indeed, the

Company’s counsel recognized these “conflicts of interest, specifically noting that under the Original

TRA, the Mosing directors would benefit from accelerated payment under the Original TRA in the

event of any transaction resulting in a change in control of Frank’s” and, “[a]s a

result,…recommended that the Frank’s Supervisory Board establish the Special Committee

comprised of independent directors to lead the negotiation of any strategic transaction with a

counterparty, as well as any negotiation of TRA payments with Mosing Holdings.”

       42.     Third, and relatedly, the Registration Statement fails to disclose “Frank’s projections

for future liability for potential payments under the Original TRA” (the “Original TRA Projections”)

that were discussed by Frank’s and Expro management on December 31, 2020. As noted above, under

the Original TRA, the Early Termination Payment is “equal to the sum of all potential future Original

TRA payments, calculated using valuation assumptions contained in the Original TRA.” If this

payment had been triggered on December 31, 2020, the Early Termination Payment would have been

approximately $68 million. However, in connection with the Proposed Transaction, Mosing Holdings


                                                  13
             Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 14 of 21



has agreed to settle the agreement for a cash payment of just $15 million, plus other contingent

payments in the event the Combined Company realizes cash tax savings from tax attributes covered

under the Original TRA during the ten-year period following the Closing Date in excess of

$18,057,000, which contingent payment mechanism is not expected to be ever be triggered. The

Original TRA Projections are therefore material for shareholders’ evaluation of the negotiations

surrounding the Early Termination Payment and the conflicts faced by the Mosing family related

thereto.

       43.     Fourth, the Registration Statement fails to disclose material information regarding the

Company’s negotiations with Expro and Party B.

               a)   For example, the Registration Statement fails to disclose the terms of Party B’s

                    October 22, 2020 indication of interest. Rather, the Registration Statement

                    merely states that, “[w]ith respect to Company B’s proposal, the Frank’s

                    Supervisory Board noted that Company B’s shareholders would own a

                    significant portion of the Combined Company and that the Combined Company

                    would be managed by Company B’s management team, but the consideration

                    being proposed implied no premium for Frank’s shareholders.”

               b)   Comparatively, the Registration Statement discloses that Expro’s October 22,

                    2020 indication of interest proposed a transaction whereby “Expro shareholders

                    would own 69% of the Combined Company and Frank’s shareholders would

                    own 31% of the Combined Company, assuming no payments were made to

                    Mosing Holdings under the Original TRA,” and does not discuss the implied

                    control premium or governance matters envisioned by Expro’s proposal.

                    Notably, the Registration Statement acknowledges that, throughout their

                    discussions regarding a strategic combination transaction, “any leverage from


                                                  14
Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 15 of 21



       such a combination as well as management and governance of the resulting

       combined business was a matter of significant concern for the [Company’s]

       directors.”

  c)   Then, on November 4, 2020, the Registration Statement states that the Company

       informed Party B that, given the percentage ownership that Frank’s shareholders

       would receive in the pro forma company relative to Company B’s shareholders

       and given that Company B’s proposal provided that the Combined Company

       would be managed by Company B’s management team, Frank’s would require

       a control premium.

  d)   Again comparatively, on November 11, 2020, Expro reiterated its proposed

       69%/31% equity split, assuming no payment made pursuant to the Original TRA,

       but the Registration Statement does not disclose the implied control premium or

       whether Expro’s proposals provided for any governance arrangements.

  e)   Thereafter, the Company continued to engage in negotiations with Expro while

       it delayed discussions with Party B. Indeed, it wasn’t until December 4, 2020

       that the Company re-engaged with Party B. On December 9, 2020, the Special

       Committee held a meeting wherein it discussed Company B’s continued

       proposed “market-based equity split without a premium” before formally

       agreeing to negotiate with Expro on an exclusive basis. Notably, even after the

       exclusivity period with Expro expired without a deal, it does not appear that the

       Company attempted to re-engage with Party B.

  f)   Accordingly, more information regarding the terms of Expro’s and Party B’s

       October 22, 2020 proposals – including but not limited to the implied valuations

       and/or premiums of each proposal and any provision relating to the combined


                                    15
                Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 16 of 21



                       company’s proposed management and/or governance – must be disclosed to

                       Frank’s shareholders so that they may evaluate the propriety of the negotiations

                       that culminated in the Proposed Transaction.

          44.     Fifth, the Registration Statement fails to disclose sufficient information regarding

Moelis and its potential conflicts of interest. Specifically, the Registration Statement fails to disclose

(1) the compensation Moelis expects to receive for its advisory services to the Company in connection

with the Proposed Transaction, including the contingent portion thereof; and (2) whether Moelis has

previously provided services to and/or received compensation from Mosing Holdings, the Mosing

family, and/or any affiliates thereof, and/or Oak Hill Advisors, L.P. (a significant shareholder of

Expro) and/or its affiliates.

                                                  ***

          45.     In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the upcoming Shareholder Vote concerning

the Proposed Transaction, Plaintiff will be unable to make an informed decision regarding whether

to vote his shares in favor of the Proposed Transaction, and he is thus threatened with irreparable

harm, warranting the injunctive relief sought herein.

                                          CAUSES OF ACTION

                                                COUNT I

 (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          46.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use of

the mails or by any means or instrumentality of interstate commerce or of any facility of a national


                                                    16
             Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 17 of 21



securities exchange or otherwise, in contravention of such rules and regulations as the Commission

may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

       48.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange Act,

provides that proxy communications shall not contain “any statement which, at the time and in the

light of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein not

false or misleading.” 17 C.F.R. § 240.14a-9.

       49.     The omission of information from a registration statement will violate Section 14(a)

and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted information.

       50.     Defendants have issued the Registration Statement with the intention of soliciting the

Company’s public common stockholders’ support for the Proposed Transaction. Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information regarding the Company’s financial projections, potential

conflicts of interest faced by the Company’s financial advisor and certain members of the Board, and

the process that culminated in the Proposed Transaction.

       51.     In so doing, Defendants made untrue statements of fact and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a). The Individual Defendants were therefore negligent,

as they had reasonable grounds to believe material facts existed that were misstated or omitted from

the Registration Statement, but nonetheless failed to obtain and disclose such information to the


                                                   17
             Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 18 of 21



Company’s shareholders although they could have done so without extraordinary effort.

       52.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to render

it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most if not all of

the omitted information identified above in connection with their decision to approve and recommend

the Proposed Transaction. Indeed, the Individual Defendants were privy to and had knowledge of the

Company’s financial projections and the details surrounding the process leading up to the signing of

the Merger Agreement and preparation and review of the Company’s financial projections. The

Individual Defendants knew or were negligent in not knowing that the material information identified

above has been omitted from the Registration Statement, rendering the sections of the Registration

Statement identified above to be materially incomplete and misleading.

       53.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a registration statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Individual Defendants were negligent in choosing to omit material information from

the Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed, the

Individual Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation and review of the Company’s financial projections.

       54.     Frank’s is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Registration Statement.

       55.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law.


                                                  18
                Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 19 of 21



Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                                COUNT II

      (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          56.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          57.     The Individual Defendants acted as controlling persons of Frank’s within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

directors of Frank’s, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          58.     Each of the Individual Defendants was provided with or had unlimited access to copies

of the Registration Statement and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the statements

or cause the statements to be corrected.

          59.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The Registration Statement contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.


                                                    19
             Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 20 of 21



       60.     In addition, as the Registration Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Registration Statement purports to describe the various issues and information that

the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       61.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

       62.     As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       63.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the

Registration Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable


                                                   20
            Case 1:21-cv-04522-JPC Document 1 Filed 05/19/21 Page 21 of 21



attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

 Dated: May 19, 2021                                 MONTEVERDE & ASSOCIATES PC
                                                     /s/ Juan E. Monteverde
 OF COUNSEL                                          Juan E. Monteverde (JM-8169)
                                                     The Empire State Building
 KAHN SWICK & FOTI, LLC                              350 Fifth Avenue, Suite 4405
 Michael Palestina                                   New York, NY 10118
 1100 Poydras Street, Suite 3200                     Tel: (212) 971-1341
 New Orleans, LA 70163                               Fax: (212) 202-7880
 Telephone: 504.455.1400                             Email: jmonteverde@monteverdelaw.com
 Direct: 504.648.1843
 Facsimile: 504.455-1498                             Attorneys for Plaintiff
 Email: michael.palestina@ksfcounsel.com




                                                   21
